Exhibit 10.5

 

 

SHARE EXCHANGE AGREEMENT

 

BY AND BETWEEN

 

ILLUMINATION AMERICA, INC.

 

AND

 

GROM HOLDINGS, INC.

 

THIS SHARE EXCHANGE AGREEMENT (the "Agreement") is made and entered into as of
May 15, 2017, by and between Illumination America, Inc., a Florida corporation
("IA") and Grom Holdings, Inc., a Delaware corporation (“Grom”), who hereby
agree as follows.

 

RECITALS

 

WHEREAS, IA desires to acquire all of the issued and outstanding shares of Grom
on the terms and conditions hereinafter set forth, subject to the affirmative
vote of the Grom shareholders.

 

WHEREAS, the Board of Directors of IA and Grom have determined that the Share
Exchange is advisable and in their best interests and have adopted this
Agreement and approved the Share Exchange and the transactions contemplated
hereby and thereby;

 

WHEREAS, IA and Grom desire to make certain representations, warranties,
covenants and agreements in respect of the Share Exchange and to prescribe
various conditions thereto, all as hereinafter set forth; and

 

WHEREAS, it is the intention of the parties that, for United States federal
income tax purposes, (i) the Share Exchange shall constitute a “tax-free
reorganization” within the meaning of Section 368 of the Internal Revenue Code
of 1986, as amended (the “Code”), and (ii) this Agreement shall constitute a
“plan of reorganization” for purposes of Sections 354 and 361 of the Code.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

SALE AND PURCHASE OF SHARES

 

1.1       Sale and Purchase. On the Effective Date (as defined herein below) and
subject to and upon the terms and satisfaction (or waiver) of various conditions
included in this Agreement, all of the holders of Grom’s issued and outstanding
Common Stock, shall sell, transfer and assign to IA, and IA agrees to acquire
all of the shares of Grom’s Common Stock (as defined in Section 3.3) (the
"Shares"). As of Closing, the Shares shall constitute all of the issued and
outstanding securities of Grom. The sale and purchase of the Shares contemplated
hereunder shall be referred to herein as the "Transaction."

 

1.2       Closing and Effective Date. Unless this Agreement shall have been
terminated pursuant to Article VIII hereof, the closing of the Transaction (the
"Closing") shall take place at the offices of IA on such time and/or location as
the parties hereto may so select (the "Closing Date"). The Effective Date shall
be the date upon which all of the conditions stated in Article VI below have
been satisfied.

 

1.3       Purchase Price. The aggregate purchase price ("Purchase Price") for
the Shares shall be 4.17 shares of common stock of IA (the "IA Shares") or
103,737,677 shares which shall represent approximately ninety one percent (91%)
of the issued and outstanding shares of Common Stock of IA on the Effective
Date.

 

1.4       Allocation of IA's Shares. On the Effective Date, IA's Shares will be
issued to each respective Grom shareholder in proportion to their respective pro
rata ownership of the Shares.

 

 

 

 1 

 

 

1.5       Delivery of Certificates Representing the Shares. On the Effective
Date the Grom shareholders shall deliver their certificate(s) representing the
Shares, duly endorsed to IA or accompanied by stock powers duly endorsed to IA,
with (i) all such other documents as may be required to vest in IA good and
marketable title to the Shares free and clear of any and all Liens (as defined
in Section 2.3 hereof) and (ii) all necessary stock transfer and any other
required documentary stamps.

 

1.6       Issuance of Certificates Representing IA's Shares. Within thirty (30)
days following the Effective Date, IA shall cause IA's Shares to be issued to
the Grom stockholders as provided in Section 1.4 above. IA's Shares shall be
registered with the US Securities and Exchange Commission as provided in Section
6.2(d) below, but the principals of Grom,, including all officers, directors and
shareholders owning in excess of 10% of Grom’s Shares shall execute and deliver
to IA that certain “lock-up” attached hereto as Exhibit “C”. IA shall cause its
transfer agent (the "Transfer Agent") to recognize and record the lock-up
described in this Section 1.6 on its transfer books, and IA shall issue
appropriate stop-transfer instructions to the Transfer Agent with respect to
such shares.

 

1.7       Tax Consequences. It is intended by the parties hereto that the
Transaction shall constitute a ”reorganization” within the meaning of Section
368 of the Code. The parties hereto adopt this Agreement as a "plan of
reorganization" within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
United States Income Tax Regulations.

 

1.8       Name Change. Simultaneous with the Closing, IA shall take all action
necessary to amend its Articles of Incorporation in order to effectuate a change
in the name of IA to “Grom Holding Corporation” or such similar name as may be
approved by the Florida Secretary of State.

 

1.9       Taking of Necessary Action; Further Action. If, at any time after the
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement and to vest IA with full right, title and possession to the
Shares, Grom will take all such lawful and necessary action.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO GROM

 

Grom, hereby represents and warrants to, and covenants with, IA, as follows:

 

2.1       Organization and Qualification.

 

(a)       Grom is a corporation duly incorporated or organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization and has the requisite corporate power and authority to own, lease
and operate its assets and properties and to carry on its business as it is now
being or currently planned by Grom to be conducted. Grom is in possession of all
franchises, grants, authorizations, licenses, permits, easements, consents,
certificates, approvals and orders ("Approvals") necessary to own, lease and
operate the properties it purports to own, operate or lease and to carry on its
business as it is now being or currently planned by Grom to be conducted, except
where the failure to have such Approvals could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect (as defined
in Section 8.2(b)) on Grom. Complete and correct copies of the articles of
incorporation or organization and by-laws (or other comparable governing
instruments with different names) (collectively referred to herein as "Charter
Documents") of Grom, as amended and currently in effect, are attached hereto as
Schedule 2.1. Grom is not in violation of any of the provisions of its Charter
Documents.

 

(b)       Grom is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
Grom.

 

(c)       The minute books of Grom contain true, complete and accurate records
of all meetings and consents in lieu of meetings of its Board of Directors (and
any committees thereof), similar governing bodies and its shareholders
("Corporate Records"), since the time of Grom's organization. Copies of such
Corporate Records of Grom have been heretofore delivered to IA.

 

 

 

 2 

 

 

(d)       The stock transfer records of Grom contain true, complete and accurate
records of stock transfers involving the capital stock ("Stock Records") of Grom
since the time of Grom's organization. Copies of such Stock Records of Grom have
been heretofore delivered to IA.

 

(e)       All of the Grom Shares have been issued in compliance with all
applicable state and federal securities laws and are duly issued and
non-assessable.

 

2.2       Subsidiaries. Grom has three subsidiaries. Other than as disclosed to
IA, Grom does not own, directly or indirectly, any ownership, equity, profits or
voting interest in any Person or has any agreement or commitment to purchase any
such interest, and Grom has not agreed and is not obligated to make nor is bound
by any written, oral or other agreement, contract, subcontract, lease, binding
understanding, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan, commitment or undertaking of any
nature, as of the date hereof or any date hereafter, under which it may be
obligated to make any future investment in or capital contribution to any other
entity.

 

For purposes of this Agreement, (i) the term "Subsidiary" shall mean any Person
in which Grom, directly or indirectly, owns beneficially securities or interests
representing 50% or more of (x) the aggregate equity or profit interests, or (y)
the combined voting power of voting interests ordinarily entitled to vote for
management or otherwise, and (ii) the term "Person" shall mean and include an
individual, a corporation, a partnership (general or limited), a joint venture,
an association, a trust or any other organization or entity, including a
government or political subdivision or an agency or instrumentality thereof.

 

2.3       Capitalization.

 

(a)       The authorized capital stock of Grom consists of 100,000,000 Common
Shares, par value $0.0001 per share (the "Grom Common Stock"). On the Closing
Date, 24,877,141 shares of Grom’s Common Stock will be issued and outstanding,
all of which are validly issued, fully paid and non-assessable. Except as set
forth on Schedule 3.3 hereto, (i) no shares of Grom’s Common Stock were reserved
for issuance upon the exercise of outstanding options to purchase Grom’s Common
Stock, and (ii) no shares of Grom Common Stock were reserved for issuance upon
the exercise of outstanding warrants to purchase Grom Common Stock, or if so
reserved in the past, all relevant warrants have been duly cancelled.

 

(b)       Except as set forth on Schedule 3.3 hereto, there are no equity
securities, partnership interests or similar ownership interests of any class of
any equity security of Grom, or any securities exchangeable or convertible into
or exercisable for such equity securities, partnership interests or similar
ownership interests, issued, reserved for issuance or outstanding. There are no
subscriptions, options, warrants, equity securities, partnership interests or
similar ownership interests, calls, rights (including preemptive rights),
commitments or agreements of any character to which Grom is a party or by which
it is bound obligating Grom to issue, deliver or sell, or cause to be issued,
delivered or sold, or repurchase, redeem or otherwise acquire, or cause the
repurchase, redemption or acquisition of, any shares of capital stock,
partnership interests or similar ownership interests of Grom or obligating Grom
to grant, extend, accelerate the vesting of or enter into any such subscription,
option, warrant, equity security, call, right, commitment or agreement.

 

(c)       There are no registration rights, and there is no voting trust, proxy,
rights plan, anti-takeover plan or other agreement or understanding to which
Grom is a party or by which Grom is bound with respect to any equity security of
any class of Grom.

 

2.4       Authority Relative to this Agreement. Grom has all necessary corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and, to consummate the transactions contemplated hereby
(including the Transaction). The execution and delivery of this Agreement and
the consummation by Grom of the transactions contemplated hereby (including the
Transaction) have been duly and validly authorized by all necessary corporate
action on the part of Grom (including the approval by its Board of Directors and
by the Grom Stockholders), and no other corporate proceedings on the part of
Grom are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Grom and, assuming the due authorization, execution and delivery
thereof by IA, constitutes the legal and binding obligation of Grom, enforceable
against Grom in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors' rights generally and by general principles of equity
and public policy.

 

 

 

 3 

 

 

2.5       No Conflict; Required Filings and Consents.

 

(a)       The execution and delivery of this Agreement by Grom does not, and the
performance of this Agreement by Grom shall not, (i) conflict with or violate
Grom's Charter Documents; (ii) subject to obtaining the adoption of this
Agreement and the Transaction by the Grom shareholders, conflict with or violate
any Legal Requirements; or (iii) result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or materially impair Grom's rights or alter the rights or obligations of
any third party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any of the properties or assets of Grom pursuant to, any
Contracts, except, with respect to clauses (ii) or (iii), for any such
conflicts, violations, breaches, defaults or other occurrences that would not,
individually and in the aggregate, have a Material Adverse Effect on Grom.

 

(b)       Except as provided herein, the execution and delivery of this
Agreement by Grom does not, and the performance of its obligations hereunder
will not, require any consent, approval, authorization or permit of, or filing
with or notification to, any court, administrative agency, commission,
governmental or regulatory authority, self-regulatory organization, domestic or
foreign (a "Governmental Entity"), except (i) for applicable requirements, if
any, of the Act, the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), state securities laws ("Blue Sky Laws"), and the rules and regulations
thereunder, and appropriate documents with the relevant authorities of other
jurisdictions in which Grom is qualified to do business; (ii) consents,
approvals, authorizations, permits, filings and notices to be obtained or made
prior to Closing; and (iii) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Grom or, after the Closing, IA, or prevent
consummation of the Transaction or otherwise prevent the parties hereto from
performing their obligations under this Agreement.

 

2.6       Compliance. Grom has complied with, is not in violation of, any Legal
Requirements with respect to the conduct of its business, or the ownership or
operation of its business, except for failures to comply or violations that,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on Grom. The businesses and activities of Grom
have not been and are not being conducted in violation of any Legal
Requirements. Grom is not in default or violation of any term, condition or
provision of any applicable Charter Documents or Contracts. No notice of
non-compliance with any Legal Requirements has been received by Grom.

 

2.7       Financial Statements.

 

(a)       Grom has provided to IA a correct and complete copy of the unaudited
financial statements (including, in each case, any related notes thereto) of
Grom for its fiscal year ended December 31, 2016, and the three month period
ended March 31, 2017, compiled as to form in all material respects and prepared
in accordance with the generally accepted accounting principles (“GAAP”) applied
on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto), and each fairly presents in all material
respects the financial position of Grom at the respective dates thereof and the
results of its operations and cash flows for the periods indicated.

 

(b)       The books of account and other financial records of Grom and each
Subsidiary have been maintained in accordance with good business practice.

 

2.8       No Undisclosed Liabilities. Except as set forth in Schedule 2.8
hereto, Grom has no liabilities (absolute, accrued, contingent or otherwise) of
a nature required to be disclosed on a balance sheet or in the related notes to
the financial statements which are, individually or in the aggregate, material
to the business, results of operations or financial condition of Grom, except
(i) liabilities provided for in or otherwise disclosed in the unaudited balance
sheets of Grom for the period ended December 31, 2016, or (ii) liabilities
incurred since March 31, 2017, in the ordinary course of business, none of which
would have a Material Adverse Effect on Grom.

 

 

 

 4 

 

 

2.9       Absence of Certain Changes or Events. Since March 31, 2017, there has
not been: (i) any Material Adverse Effect on Grom; (ii) any declaration, setting
aside or payment of any dividend on, or other distribution (whether in cash,
stock or property) in respect of, any of Grom's capital stock, or any purchase,
redemption or other acquisition of any of Grom's capital stock or any other
securities of Grom or any options, warrants, calls or rights to acquire any such
shares or other securities; (iii) any split, combination or reclassification of
any of Grom's capital stock; (iv) any granting by Grom of any increase in
compensation or fringe benefits, except for normal increases of cash
compensation in the ordinary course of business consistent with past practice,
or any payment by Grom of any bonus, except for bonuses made in the ordinary
course of business consistent with past practice, or any granting by Grom of any
increase in severance or termination pay or any entry by Grom into any currently
effective employment, severance, termination or indemnification agreement or any
agreement the benefits of which are contingent or the terms of which are
materially altered upon the occurrence of a transaction involving Grom of the
nature contemplated hereby; (v) entry by Grom into any licensing or other
agreement with regard to the acquisition or disposition of any Intellectual
Property (as defined in Section 2.18 hereof) other than licenses in the ordinary
course of business consistent with past practice or any amendment or consent
with respect to any licensing agreement filed or required to be filed by Grom
with respect to any Governmental Entity; (vi) any material change by Grom in its
accounting methods, principles or practices, except as required by concurrent
changes in GAAP; (vii) any change in the auditors of Grom; (viii) any issuance
of capital stock of Grom; or (ix) any revaluation by Grom of any of its assets,
including, without limitation, writing down the value of capitalized inventory
or writing off notes or accounts receivable or any sale of assets of Grom other
than in the ordinary course of business.

 

2.10       Litigation. There are no claims, suits, actions, proceedings pending
or, to Grom's knowledge, threatened against Grom, before any court, governmental
department, commission, agency, instrumentality or authority, or any arbitrator
that seeks to restrain or enjoin the consummation of the transactions
contemplated by this Agreement or which could reasonably be expected, either
singularly or in the aggregate with all such claims, actions or proceedings, to
have a Material Adverse Effect on Grom or have a Material Adverse Effect on the
ability of the parties hereto to consummate the Transaction.

 

2.11       Employee Benefit Plans.

 

(a)       All employee compensation, incentive, fringe or benefit plans,
programs, policies, commitments or other arrangements (whether or not set forth
in a written document) covering any active or former employee, director or
consultant of Grom, or any trade or business (whether or not incorporated) which
is under common control with Grom, with respect to which Grom has liability
(collectively, the "Plans") has been maintained and administered in all material
respects in compliance with its terms and with the requirements prescribed by
any and all statutes, orders, rules and regulations which are applicable to such
Plans, and all liabilities with respect to the Plans have been properly
reflected in the financial statements of Grom. No suit, action or other
litigation (excluding claims for benefits incurred in the ordinary course of
Plan activities) has been brought, or to the knowledge of Grom is threatened,
against or with respect to any such Plan. There are no audits, inquiries or
proceedings pending or, to the knowledge of Grom, threatened by any governmental
agency with respect to any Plans. All contributions, reserves or premium
payments required to be made or accrued as of the date hereof to the Plans have
been timely made or accrued. Grom does not have any plan or commitment to
establish any new Plan, to modify any Plan (except to the extent required by law
or to conform any such Plan to the requirements of any applicable law, in each
case as previously disclosed to IA in writing, or as required by this
Agreement), or to enter into any new Plan. Each Plan can be amended, terminated
or otherwise discontinued after the Closing in accordance with its terms,
without liability to IA or Grom (other than ordinary administration expenses and
expenses for benefits accrued but not yet paid).

 

(b)       Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) result in any
payment (including severance, unemployment compensation, golden parachute, bonus
or otherwise) becoming due to any Stockholder, director or employee of Grom
under any Plan or otherwise, (ii) materially increase any benefits otherwise
payable under any Plan, or (iii) result in the acceleration of the time of
payment or vesting of any such benefits.

 

2.12       Labor Matters. Grom is not a party to any collective bargaining
agreement or other labor union contract applicable to persons employed by Grom
nor does Grom know of any activities or proceedings of any labor union to
organize any such employees.

 

 

 

 5 

 

 

2.13       Restrictions on Business Activities. There is no agreement,
commitment, judgment, injunction, order or decree binding upon Grom or to which
Grom is a party which has or could reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of Grom, any
acquisition of property by Grom, or the conduct of business by Grom as currently
conducted other than such effects, individually or in the aggregate, which have
not had and could not reasonably be expected to have a Material Adverse Effect
on Grom.

 

2.14       Title to Property.

 

(a)       All leases of real property held by Grom and all personal property and
other property and assets of Grom owned, used or held for use in connection with
the business of Grom (the "Personal Property") are shown or reflected on the
audited balance sheets of Grom. Grom owns and has good and marketable title to
the Personal Property, and all such assets and properties are in each case held
free and clear of all Liens, except for Liens disclosed in the financial
statements of Grom or in Schedule 3.14 hereto.

 

(b)       All leases pursuant to which Grom leases from others material real or
personal property are valid and effective in accordance with their respective
terms, and there is not, under any of such leases, any existing material default
or event of default of Grom or, to Grom's knowledge, any other party (or any
event which with notice or lapse of time, or both, would constitute a material
default), except where the lack of such validity and effectiveness or the
existence of such default or event of default could not reasonably be expected
to have a Material Adverse Effect on Grom.

 

2.15       Taxes.

 

(a)       Definition of Taxes. For the purposes of this Agreement, "Tax" or
"Taxes" refers to any and all federal, state, local and foreign taxes,
including, without limitation, gross receipts, income, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, assessments, governmental
charges and duties together with all interest, penalties and additions imposed
with respect to any such amounts and any obligations under any agreements or
arrangements with any other person with respect to any such amounts and
including any liability of a predecessor entity for any such amounts.

 

(b)       Tax Returns and Audits. Except as set forth in Schedule 3.15 hereto:

 

(i)       Grom has timely filed all federal, state, local and foreign returns,
estimates, information statements and reports relating to Taxes ("Returns")
required to be filed by Grom with any Tax authority prior to the date hereof,
except such Returns which are not material to Grom. All such Returns are true,
correct and complete in all material respects. Grom and each Subsidiary have
paid all Taxes shown to be due on such Returns.

 

(ii)       All Taxes that Grom is required by law to withhold or collect have
been duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.

 

(iii)       Grom has not been delinquent in the payment of any material Tax nor
is there any material Tax deficiency outstanding, proposed or assessed against
Grom, nor has Grom executed any unexpired waiver of any statute of limitations
on or extending the period for the assessment or collection of any Tax.

 

(iv)       No audit or other examination of any Return of Grom by any Tax
authority is presently in progress, nor has Grom been notified of any request
for such an audit or other examination.

 

(v)       No adjustment relating to any Returns filed by Grom has been proposed
in writing, formally or informally, by any Tax authority to Grom or any
representative thereof.

 

(vi)       Grom has no liability for any material unpaid Taxes which have not
been accrued for or reserved on Grom's balance sheet included in the audited
financial statements for the most recent fiscal year ended, whether asserted or
unasserted, contingent or otherwise, which is material to Grom, other than any
liability for unpaid Taxes that may have accrued since the end of the most
recent fiscal year in connection with the operation of the business of Grom in
the ordinary course of business, none of which is material to the business,
results of operations or financial condition of Grom.

 

 

 

 6 

 

 

(vii)       Grom has not taken any action and does not know of any fact,
agreement, plan or other circumstance that is reasonably likely to prevent the
Transaction from qualifying as a “reorganization” within the meaning of Section
368(a) of the Code.

 

2.16       Environmental Matters.

 

(a)       Except for such matters that, individually or in the aggregate, are
not reasonably likely to have a Material Adverse Effect, to its knowledge: (i)
Grom has complied with all applicable Environmental Laws; (ii) the properties
currently owned or operated by Grom and each Subsidiary (including soils,
groundwater, surface water, buildings or other structures) are not contaminated
with any Hazardous Substances; (iii) the properties formerly owned or operated
by Grom and each Subsidiary were not contaminated with Hazardous Substances
during the period of ownership or operation by Grom; (iv) Grom is not subject to
liability for any Hazardous Substance disposal or contamination on any third
party property; (v) Grom has not been associated with any release or threat of
release of any Hazardous Substance; (vi) Grom has not received any notice,
demand, letter, claim or request for information alleging that Grom may be in
violation of or liable under any Environmental Law; and (vii) Grom is not
subject to any orders, decrees, injunctions or other arrangements with any
Governmental Entity or subject to any indemnity or other agreement with any
third party relating to liability under any Environmental Law or relating to
Hazardous Substances.

 

(b)       As used in this Agreement, the term "Environmental Law" means any
federal, state, local or foreign law, regulation, order, decree, permit,
authorization, opinion, common law or agency requirement relating to: (i) the
protection, investigation or restoration of the environment, health and safety,
or natural resources; (ii) the handling, use, presence, disposal, release or
threatened release of any Hazardous Substance; or (iii) noise, odor, wetlands,
pollution, contamination or any injury or threat of injury to persons or
property.

 

(c)       As used in this Agreement, the term "Hazardous Substance" means any
substance that is: (i) listed, classified or regulated pursuant to any
Environmental Law; (ii) any petroleum product or by-product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls,
radioactive materials or radon; or (iii) any other substance which is the
subject of regulatory action by any Governmental Entity pursuant to any
Environmental Law.

 

2.17       Brokers; Third Party Expenses. Grom has not incurred, nor will it
incur, directly or indirectly, any liability for brokerage or finders' fees or
agent's commissions or any similar charges in connection with this Agreement or
the Transaction contemplated hereby.

 

2.18       Intellectual Property. For the purposes of this Agreement, the
following terms have the following definitions:

 

"Intellectual Property" shall mean any or all of the following and all worldwide
common law and statutory rights in, arising out of, or associated therewith: (i)
patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof
("Patents"); (ii) inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data and customer lists, and all documentation relating to any of the
foregoing; (iii) copyrights, copyrights registrations and applications therefor,
and all other rights corresponding thereto throughout the world; (iv) domain
names, uniform resource locators ("URLs") and other names and locators
associated with the Internet ("Domain Names"); (v) industrial designs and any
registrations and applications therefor; (vi) trade names, logos, common law
trademarks and service marks, trademark and service mark registrations and
applications therefor (collectively, "Trademarks"); (vii) all databases and data
collections and all rights therein; (viii) all moral and economic rights of
authors and inventors, however denominated; and (ix) any similar or equivalent
rights to any of the foregoing (as applicable).

 

"Grom Intellectual Property" shall mean any Intellectual Property that is owned
by, or exclusively licensed to, Grom.

 

"Registered Intellectual Property" means all Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any private, state, government or other legal
authority.

 

 

 

 7 

 

 

"Grom Registered Intellectual Property" means all of the Registered Intellectual
Property owned by, or filed in the name of, Grom.

 

"Grom Products" means all current versions of products or service offerings of
Grom.

 

(a)       No Grom Intellectual Property or Grom Product is subject to any
material proceeding or outstanding decree, order, judgment, contract, license,
agreement or stipulation restricting in any manner the use, transfer or
licensing thereof by Grom, or which may affect the validity, use or
enforceability of such Grom Intellectual Property or Grom Product, which in any
such case could reasonably be expected to have a Material Adverse Effect on
Grom.

 

(b)       Grom owns and has good and exclusive title to, each material item of
Grom Intellectual Property owned by it free and clear of any Liens (excluding
non-exclusive licenses and related restrictions granted in the ordinary course);
and Grom is the exclusive owner of all material Trademarks used in connection
with the operation or conduct of the business of Grom, including the sale of any
products or the provision of any services by Grom .

 

(c)       The operation of the business of Grom as such business currently is
conducted, including (i) the design, development, manufacture, distribution,
reproduction, marketing or sale of the products or services of Grom (including
Grom Products), and (ii) Grom's use of any product, device or process, to Grom's
knowledge and except as could not reasonably be expected to have a Material
Adverse Effect, has not and does not and will not infringe or misappropriate the
Intellectual Property of any third party or constitute unfair competition or
trade practices under the laws of any jurisdiction.

 

2.19       Agreements, Contracts and Commitments.

 

(a)       Schedule 2.19 hereto sets forth a complete and accurate list of all
Material Contracts (as hereinafter defined), specifying the parties thereto. For
purposes of this Agreement:

 

"Contracts" shall mean all contracts, agreements, leases, mortgages, indentures,
notes, bonds, liens, licenses, permits, franchises, purchase orders, sales
orders, arbitration awards, judgments, decrees, orders, documents, instruments,
understandings and commitments, or other instrument or obligation (including
without limitation outstanding offers or proposals) of any kind, whether written
or oral, to which Grom is a party or by or to which any of the properties or
assets of Grom may be bound, subject or affected (including without limitation
notes or other instruments payable to Grom).

 

"Material Contracts" shall mean (x) each Contract (I) providing for payments
(past, present or future) to Grom in excess of $50,000 in the aggregate or (II)
under which or in respect of which Grom presently has any liability or
obligation of any nature whatsoever (absolute, contingent or otherwise) in
excess of $50,000; (y) each Contract which otherwise is or may be material to
the businesses, operations, assets, condition (financial or otherwise) or
prospects of Grom; and (z) without limitation of subclause (x) or subclause (y),
each of the following Contracts:

 

(i)       any mortgage, indenture, note, installment obligation or other
instrument, agreement or arrangement for or relating to any borrowing of money
by or from Grom, any Subsidiary, or any officer, director or 5% or more
stockholder ("Insider") of Grom;

 

(ii)       any guaranty, direct or indirect, by Grom or any Insider of Grom of
any obligation for borrowings, or otherwise, excluding endorsements made for
collection in the ordinary course of business;

 

(iii)       any Contract made other than in the ordinary course of business or
(x) providing for the grant to any preferential rights to purchase or lease any
asset of Grom, or (y) providing for any right (exclusive or non-exclusive) to
sell or distribute, or otherwise relating to the sale or distribution of, any
product or service of Grom;

 

(iv)       any obligation to register any shares of the capital stock or other
securities of Grom with the SEC or any state securities commission or agency;

 

(v)       any obligation to make payments, contingent or otherwise, arising out
of the prior acquisition of the business, assets or stock of other Persons;

 

 

 

 8 

 

 

(vi)       any collective bargaining agreement with any labor union;

 

(vii)       any lease or similar arrangement for the use by Grom of Personal
Property; and

 

(viii)       any Contract to which any Insider of Grom is a party.

 

(b)       Except for those Contracts included in Schedule 2.19(b), each Contract
was entered into at arms' length and in the ordinary course, is in full force
and effect and is valid and binding upon and enforceable against each of the
parties thereto. True, correct and complete copies of all Material Contracts (or
written summaries in the case of oral Material Contracts) and of all outstanding
offers or proposals of Grom has been heretofore delivered to IA.

 

(c)       Neither Grom nor any other party thereto is in breach of or in default
under, and no event has occurred which with notice or lapse of time or both
would become a breach of or default under, any Contract, and no party to any
Contract has given any notice of any claim of any such breach, default or event,
which, individually or in the aggregate, are reasonably likely to have a
Material Adverse Effect on Grom. Each Contract to which Grom is a party or by
which it is bound that has not expired by its terms is in full force and effect,
except where such failure to be in full force and effect is not reasonably
likely to have a Material Adverse Effect on Grom.

 

2.20       Insurance. Grom maintains insurance policies covering the assets,
business, equipment, properties, operations, employees, officers and directors
(collectively, the "Insurance Policies") of Grom that Grom reasonably believes
are adequate in amount and scope for the business in which it is engaged.

 

2.21       Interested Party Transactions. Except as set forth in the Schedule
3.21 hereto or in the Grom Financial Statements (and notes thereto), no
employee, officer, director or Stockholder of Grom or a member of his or her
immediate family is indebted to Grom, nor is Grom indebted (or committed to make
loans or extend or guarantee credit) to any of them, other than (i) for payment
of salary for services rendered, (ii) reimbursement for reasonable expenses
incurred on behalf of Grom, and (iii) for other employee benefits made generally
available to all employees. To Grom's knowledge, none of such individuals has
any direct or indirect ownership interest in any Person with whom Grom is
affiliated or with whom Grom has a contractual relationship, or any Person that
competes with Grom, except that each employee, Stockholder, officer or director
of Grom and members of their respective immediate families may own less than 5%
of the outstanding stock in publicly traded companies that may compete with
Grom. Except as set forth in Schedule 3.21, to Grom's knowledge, no officer,
director or Stockholder or any member of their immediate families is, directly
or indirectly, interested in any material contract with Grom (other than such
contracts as relate to any such individual ownership of capital stock or other
securities of Grom).

 

2.22       Board Approval. The board of directors of Grom or similar governing
body (including any required committee or subgroup of thereof) has, as of the
date of this Agreement, unanimously (i) declared the advisability of the
Transaction and approved, subject to the approval of Grom Stockholders, this
Agreement and the transactions contemplated hereby; (ii) determined that the
Transaction is in the best interests of the Grom shareholders and is on terms
that are fair to such shareholders; and (iii) recommended that the Grom
shareholders approve and adopt this Agreement and approve the Transaction.

 

2.23       Representations and Warranties Complete. The representations and
warranties of Grom included in this Agreement and any list, statement, document
or information set forth in, or attached to, any Schedule provided pursuant to
this Agreement or delivered hereunder, are true and complete in all material
respects and do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading under the circumstance under which
they were made.

 9 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF IA

 

IA represents and warrants to, and covenants with Grom as follows:

 

3.1       Organization and Qualification.

 

(a)       IA is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Florida and has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being or currently planned by IA to be
conducted. IA is in possession of all Approvals necessary to own, lease and
operate the properties it purports to own, operate or lease and to carry on its
business as it is now being or currently planned by IA to be conducted, except
where the failure to have such Approvals could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on IA.
Complete and correct copies of the Charter Documents of IA, as amended and
currently in effect, are attached hereto as Schedule 3.1. IA is not in violation
of any of the provisions of IA's Charter Documents.

 

(b)       IA is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
IA.

 

(c)       The corporate records (“Corporate Records”) of IA contain true,
complete and accurate records of all meetings and consents in lieu of meetings
of its Board of Directors (and any committees thereof), similar governing bodies
and its shareholders. Copies of such Corporate Records of IA have been
heretofore delivered to Grom.

 

3.2       Subsidiaries. IA does not have any subsidiaries. Prior to the
Effective Date of the Transaction, IA shall form one wholly owned subsidiary to
perpetuate its LED business. Otherwise, IA does not own, directly or indirectly,
any ownership, equity, profits or voting interest in any Person or has any
agreement or commitment to purchase any such interest, and IA has not agreed and
is not obligated to make nor is bound by any written, oral or other agreement,
contract, subcontract, lease, binding understanding, instrument, note, option,
warranty, purchase order, license, sublicense, insurance policy, benefit plan,
commitment or undertaking of any nature, as of the date hereof or as may
hereafter be in effect under which it may become obligated to make, any future
investment in or capital contribution to any other entity.

 

3.3       Capitalization.

 

(a)       As of the date of this Agreement the authorized capital stock of IA
consists of 100,000,000 shares of Common Stock, par value $0.001 per share ("IA
Common Stock") and 25,000,000 shares of Preferred Stock, par value $0.01 per
share. Prior to the Effective Date IA shall take all action necessary to amend
the IA Articles of Incorporation to increase the authorized Common Stock to
200,000,000 shares of Common Stock. At the Closing Date, (i) 10,264,744 shares
of IA Common Stock will be issued and outstanding, all of which are validly
issued, fully paid and nonassessable; and (ii) all outstanding shares of IA
Common Stock have been issued and granted in compliance with (A) all applicable
securities laws and (in all material respects) other applicable Legal
Requirements; and (B) all requirements set forth in applicable Contracts.

 

(b)       Except as included in Schedule 3.3 attached hereto, there are no
equity securities, partnership interests or similar ownership interests of any
class of any equity security of IA, or any securities exchangeable or
convertible into or exercisable for such equity securities, partnership
interests or similar ownership interests, issued, reserved for issuance or
outstanding. There are no subscriptions, options, warrants, equity securities,
partnership interests or similar ownership interests, calls, rights (including
preemptive rights), commitments or agreements of any character to which IA is a
party or by which it is bound obligating IA to issue, deliver or sell, or cause
to be issued, delivered or sold, or repurchase, redeem or otherwise acquire, or
cause the repurchase, redemption or acquisition of, any shares of capital stock,
partnership interests or similar ownership interests of IA or obligating IA to
grant, extend, accelerate the vesting of or enter into any such subscription,
option, warrant, equity security, call, right, commitment or agreement.

 

 

 

 10 

 

 

(c)       There are no registration rights, and there is no voting trust, proxy,
rights plan, antitakeover plan or other agreement or understanding to which IA
is a party or by which it is bound with respect to any equity security of any
class of IA.

 

3.4       Authority Relative to this Agreement. IA has full corporate power and
authority to: (i) execute, deliver and perform this Agreement, and each
ancillary document which IA has executed or delivered or is to execute or
deliver pursuant to this Agreement, and (ii) carry out IA's obligations
hereunder and thereunder and, to consummate the transactions contemplated hereby
(including the Transaction). The execution and delivery of this Agreement and
the consummation by IA of the transactions contemplated hereby (including the
Transaction) have been duly and validly authorized by all necessary corporate
action on the part of IA (including the approval by its Board of Directors and
by a majority of the holders of IA’s Common Stock relevant to the issue of
changing the name of IA), and no other corporate proceedings on the part of IA
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by IA and, assuming the due authorization, execution and delivery
thereof by Grom, constitutes the legal and binding obligation of IA, enforceable
against IA in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity and public
policy.

 

3.5       No Conflict; Required Filings and Consents.

 

(a)       The execution and delivery of this Agreement by IA does not, and the
performance of this Agreement by IA and shall not: (i) conflict with or violate
IA's Charter Documents; (ii) conflict with or violate any Legal Requirements; or
(iii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or materially
impair IA's rights or alter the rights or obligations of any third party under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien or encumbrance on any of
the properties or assets of IA pursuant to, any Contracts, except, with respect
to clauses (ii) or (iii), for any such conflicts, violations, breaches, defaults
or other occurrences that would not, individually and in the aggregate, have a
Material Adverse Effect on IA.

 

(b)       The execution and delivery of this Agreement by IA does not, and the
performance of its obligations hereunder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity, except (i) for applicable requirements, if any, of the Act,
the Exchange Act, Blue Sky Laws, and the rules and regulations thereunder, and
appropriate documents with the relevant authorities of other jurisdictions in
which IA is qualified to do business; (ii) consents, approvals, authorizations,
permits, filings and notices to be obtained or made prior to Closing; and (iii)
where the failure to obtain such consents, approvals, authorizations or permits,
or to make such filings or notifications, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on IA, or
prevent consummation of the Transaction or otherwise prevent the parties hereto
from performing their obligations under this Agreement.

 

3.6       Compliance. IA has complied with, and is not in violation of, any
Legal Requirements with respect to the conduct of its business, or the ownership
or operation of its business, except for failures to comply or violations that,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on IA. To IA's knowledge, the businesses and
activities of IA have not been and are not being conducted in violation of any
Legal Requirements. IA is not in default or violation of any term, condition or
provision of any applicable Charter Documents or IA’s Contracts, except with
respect to such defaults or violations under IA’s Contracts that would not
reasonably be expected to have a Material Adverse Effect on IA. Except as set
forth on Schedule 3.6, to IA's knowledge, no notice of non-compliance with any
Legal Requirements has been received by IA. To IA’s knowledge, none of IA's
shareholders is in violation of any term of any contract or covenant (either
with IA or another entity) relating to employment, patents, proprietary
information disclosure, non-competition or non-solicitation.

 

3.7       Financial Statements.

 

(a)       IA has provided to Grom a correct and complete copy of its audited and
unaudited financial statements (including, in each case, any related notes
thereto) of IA for the fiscal year ended December 31, 2016 and 2015 and the
interim period ended March 31 2017, compiled as to form in all material respects
and prepared in accordance with the generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto), and each fairly presents in all
material respects the financial position of IA at the respective dates thereof
and the results of its operations and cash flows for the periods indicated.

 

 

 

 11 

 

 

(b)       The books of account and other financial records of IA and each
Subsidiary have been maintained in accordance with good business practice.

 

3.8       No Undisclosed Liabilities. Except as set forth in Schedule 3.8
hereto, to IA's knowledge, IA has no liabilities (absolute, accrued, contingent
or otherwise) of a nature required to be disclosed on a balance sheet or in the
related notes to the financial statements prepared in accordance with U.S. GAAP
which are, individually or in the aggregate, material to the business, results
of operations or financial condition of IA, except (i) liabilities provided for
in or otherwise disclosed in IA’s financial statements; (ii) liabilities
incurred since March 31, 2017, in the ordinary course of business, none of which
would have a Material Adverse Effect on IA; and (iii) those liabilities and
obligations specifically set forth in Section 3.23.

 

3.9       Absence of Certain Changes or Events. Since March 31, 2017, there has
not been: (i) any Material Adverse Effect on IA; (ii) any declaration, setting
aside or payment of any dividend on, or other distribution (whether in cash,
stock or property) in respect of, any of IA's capital stock, or any purchase,
redemption or other acquisition of any of IA's capital stock or any other
securities of IA or any options, warrants, calls or rights to acquire any such
shares or other securities; (iii) any split, combination or reclassification of
any of IA's capital stock; (iv) any granting by IA of any increase in
compensation or fringe benefits, except for normal increases of cash
compensation in the ordinary course of business consistent with past practice,
or any payment by IA of any bonus, except for bonuses made in the ordinary
course of business consistent with past practice, or any granting by IA of any
increase in severance or termination pay or any entry by IA into any currently
effective employment, severance, termination or indemnification agreement or any
agreement the benefits of which are contingent or the terms of which are
materially altered upon the occurrence of a transaction involving IA of the
nature contemplated hereby; (v) entry by IA into any licensing or other
agreement with regard to the acquisition or disposition of any Intellectual
Property other than licenses in the ordinary course of business consistent with
past practice or any amendment or consent with respect to any licensing
agreement filed or required to be filed by IA with respect to any Governmental
Entity; (vi) any material change by IA in its accounting methods, principles or
practices, except as required by concurrent changes in U.S. GAAP; (vii) any
change in the auditors of IA; (viii) any issuance of capital stock of IA; or
(ix) any revaluation by IA of any of their respective assets, including, without
limitation, writing down the value of capitalized inventory or writing off notes
or accounts receivable or any sale of assets of IA other than in the ordinary
course of business.

 

3.10       Litigation. There are no claims, suits, actions or proceedings
pending or, to IA's knowledge, threatened against IA, before any court,
governmental department, commission, agency, instrumentality or authority, or
any arbitrator that seeks to restrain or enjoin the consummation of the
transactions contemplated by this Agreement or which could reasonably be
expected, either singularly or in the aggregate with all such claims, actions or
proceedings, to have a Material Adverse Effect on IA or have a Material Adverse
Effect on the ability of the parties hereto to consummate the Transaction.

 

3.11       Employee Benefit Plans. Except as set forth in Schedule 3.11, IA does
not maintain, and has no liability under, any Plan. Except as disclosed on
Schedule 3.11 hereto, neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will (i) result in any
payment (including severance, unemployment compensation, golden parachute, bonus
or otherwise) becoming due to any stockholder, director or employee of IA, or
(ii) result in the acceleration of the time of payment or vesting of any such
benefits.

 

3.12        Labor Matters. IA is not a party to any collective bargaining
agreement or other labor union contract applicable to persons employed by IA,
nor does IA know of any activities or proceedings of any labor union to organize
any such employees.

 

3.13       Restrictions on Business Activities. To IA's knowledge, there is no
agreement, commitment, judgment, injunction, order or decree binding upon IA or
to which IA is a party which has or could reasonably be expected to have the
effect of prohibiting or materially impairing any business practice of IA, any
acquisition of property by IA or the conduct of business by IA as currently
conducted other than such effects, individually or in the aggregate, which have
not had and could not reasonably be expected to have, a Material Adverse Effect
on IA.

 

3.14       Title to Property. IA does not own or lease any Real Property or
Personal Property. There are no options or other contracts under which IA has a
right or obligation to acquire or lease any interest in Real Property or
Personal Property.

 

 

 

 12 

 

 

3.15       Taxes. To IA's knowledge:

 

(a)       IA has timely filed all Returns required to be filed by IA with any
Tax authority prior to the date hereof, except such Returns that are not
material to IA. All such Returns are true, correct and complete in all material
respects. IA has paid all Taxes shown to be due on such Returns.

 

(b)       All Taxes that IA is required by law to withhold or collect have been
duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.

 

(c)       IA has not been delinquent in the payment of any material Tax nor is
there any material Tax deficiency outstanding, proposed or assessed against IA,
nor has IA executed any unexpired waiver of any statute of limitations on or
extending the period for the assessment or collection of any Tax.

 

(d)       No audit or other examination of any Return of IA by any Tax authority
is presently in progress, nor has IA been notified of any request for such an
audit or other examination.

 

(e)       No adjustment relating to any Returns filed by IA has been proposed in
writing, formally or informally, by any Tax authority to IA or any
representative thereof.

 

(f)       IA has no liability for any material unpaid Taxes which have not been
accrued for or reserved on IA's balance sheets included in the unaudited
financial statements for the most recent fiscal year ended, whether asserted or
unasserted, contingent or otherwise, which is material to IA, other than any
liability for unpaid Taxes that may have accrued since the end of the most
recent fiscal year in connection with the operation of the business of IA in the
ordinary course of business, none of which is material to the business, results
of operations or financial condition of IA.

 

(g)       IA has not taken any action and does not know of any fact, agreement,
plan or other circumstance that is reasonably likely to prevent the Transaction
from qualifying as a “reorganization” within the meaning of Section 368(a) of
the Code.

 

3.16       Environmental Matters. Except for such matters that, individually or
in the aggregate, are not reasonably likely to have a Material Adverse Effect,
to IA's knowledge: (i) IA has complied with all applicable Environmental Laws;
(ii) the properties currently owned or operated by IA (including soils,
groundwater, surface water, buildings or other structures) are not contaminated
with any Hazardous Substances; (iii) the properties formerly owned or operated
by IA were not contaminated with Hazardous Substances during the period of
ownership or operation by IA; (iv) IA is not subject to liability for any
Hazardous Substance disposal or contamination on any third party property; (v)
IA has not been associated with any release or threat of release of any
Hazardous Substance; (vi) IA has not received any notice, demand, letter, claim
or request for information alleging that IA may be in violation of or liable
under any Environmental Law; and (vii) IA is not subject to any orders, decrees,
injunctions or other arrangements with any Governmental Entity or subject to any
indemnity or other agreement with any third party relating to liability under
any Environmental Law or relating to Hazardous Substances.

 

3.17       Brokers. IA has not incurred, nor will it incur, directly or
indirectly, any liability for brokerage or finders' fees or agent's commissions
or any similar charges in connection with this Agreement or the Transaction
contemplated hereby.

 

3.18       Intellectual Property. Except as disclosed in Schedule 3.18, IA does
not own, license or otherwise have any right, title or interest in any
Intellectual Property or Registered Intellectual Property.

 

3.19       Agreements, Contracts and Commitments.

 

(a)       Except as disclosed in Schedule 3.19, to IA's knowledge, there are no
contracts, agreements, leases, mortgages, indentures, note, bond, liens,
license, permit, franchise, purchase orders, sales orders, arbitration awards,
judgments, decrees, orders, documents, instruments, understandings and
commitments, or other instrument or obligation (including without limitation
outstanding offers or proposals) of any kind, whether written or oral, to which
IA is a party or by or to which any of the properties or assets of IA may be
bound, subject or affected, which imposes, creates or otherwise results in a
material liability or obligation upon IA for the period following the date
hereof ("IA’s Contracts"). The term "material" for purposes of this Section 3.19
shall mean $5,000 or more.

 

 

 

 13 

 

 

(b)       Each of IA’s Contracts was entered into at arms' length and in the
ordinary course, is in full force and effect and is valid and binding upon and
enforceable against each of the parties thereto. True, correct and complete
copies of all of IA’s Contracts (or written summaries in the case of oral IA’s
Contracts) and of all outstanding offers or proposals of IA have been heretofore
delivered to Grom.

 

(c)       Neither IA nor any other party thereto is in breach of or in default
under, and no event has occurred which with notice or lapse of time or both
would become a breach of or default under, any of IA’s Contracts, and no party
to any of IA’s Contracts has given any notice of any claim of any such breach,
default or event, which, individually or in the aggregate, are reasonably likely
to have a Material Adverse Effect on IA. Each agreement, contract or commitment
to which IA is a party or by which it is bound that has not expired by its terms
is in full force and effect, except where such failure to be in full force and
effect is not reasonably likely to have a Material Adverse Effect on IA.

 

3.20       Insurance. IA maintains insurance policies covering the assets,
business, equipment, properties, operations, employees, officers and directors
(collectively, the "Insurance Policies") of IA that IA reasonably believes are
adequate in amount and scope for the business in which it is engaged.

 

3.21       Governmental Actions/Filings. IA has been granted and holds, and has
made, all Governmental Actions/Filings necessary to the conduct by IA of its
businesses (as presently conducted) or used or held for use by IA, all of which
are listed in Schedule 3.21 hereto, and true, complete and correct copies of
which have heretofore been delivered to Grom. Each such Governmental
Action/Filing is in full force and effect and, except as disclosed in Schedule
3.21 hereto, will not expire prior to the date of this Agreement, and IA is in
compliance with all of its obligations with respect thereto. No event has
occurred and is continuing which requires or permits, or after notice or lapse
of time or both would require or permit, and consummation of the transactions
contemplated by this Agreement or the ancillary documents will not require or
permit (with or without notice or lapse of time, or both), any modification or
termination of any such Governmental Actions/Filings. Except as set forth in
Schedule 3.21, no Governmental Action/Filing is necessary to be obtained,
secured or made by IA to enable it to continue to conduct its businesses and
operations and use its properties after the Closing in a manner which is
consistent with current practice.

 

3.22       Interested Party Transactions. Except as set forth in the Schedule
3.22 hereto or in the IA Financial Statement (and notes thereto), no employee,
officer, director or stockholder of IA or a member of his or her immediate
family is indebted to IA, nor is IA indebted (or committed to make loans or
extend or guarantee credit) to any of them, other than (i) for payment of salary
for services rendered, (ii) reimbursement for reasonable expenses incurred in
the ordinary course of business on behalf of IA, and (iii) for other employee
benefits made generally available to all employees. To IA's knowledge, none of
such individuals has any direct or indirect ownership interest in any Person
with whom IA is affiliated or with whom IA has a contractual relationship, or
any Person that competes with IA, except that each employee, stockholder,
officer or director of IA and members of their respective immediate families may
own less than 5% of the outstanding stock in publicly traded companies that may
compete with IA. Except as set forth in Schedule 3.22, to IA's knowledge, no
officer, director or stockholder or any member of their immediate families is,
directly or indirectly, interested in any material contract with IA (other than
such contracts as relate to any such individual ownership of capital stock or
other securities of IA).

 

3.23       Trading Quotation. IA’s Common Stock is quoted on the OTCQB operated
by the OTC Markets under the trading symbol “ILLU”. There is no action or
proceeding pending or, to IA's knowledge, threatened against IA by FINRA or OTC
Markets with respect to any intention by such entities to prohibit or terminate
the quotation of IA’s Common Stock.

 

3.24       Board Approval. The Board of Directors of IA (including any required
committee or subgroup of the Board of Directors of IA) has, as of the date of
this Agreement, unanimously declared the advisability of the Transaction and
approved this Agreement and the transactions contemplated hereby.

 

3.25       Representations and Warranties Complete. The representations and
warranties of IA included in this Agreement and any list, statement, document or
information set forth in, or attached to, any Schedule provided pursuant to this
Agreement or delivered hereunder, are true and complete in all material respects
and do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading, under the circumstance under which they were
made.

 

 

 

 14 

 

ARTICLE IV

 

CONDUCT PRIOR TO THE EFFECTIVE TIME

 

4.1       Conduct of Business by Grom and IA. During the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement pursuant to its terms or the Effective Date, each of Grom and IA
shall, except to the extent that the other party shall otherwise consent in
writing, carry on its business in the usual, regular and ordinary course
consistent with past practices, in substantially the same manner as heretofore
conducted and in compliance with all applicable laws and regulations (except
where noncompliance would not have a Material Adverse Effect), pay its debts and
taxes when due subject to good faith disputes over such debts or taxes, pay or
perform other material obligations when due, and use its commercially reasonable
efforts consistent with past practices and policies to (i) preserve
substantially intact its present business organization, (ii) keep available the
services of its present officers and employees, and (iii) preserve its
relationships with customers, suppliers, distributors, licensors, licensees, and
others with which it has significant business dealings. In addition, except as
permitted or required by the terms of this Agreement or as previously disclosed
to the other party, without the prior written consent of the other party, during
the period from the date of this Agreement and continuing until the earlier of
the termination of this Agreement pursuant to its terms or the Closing, Grom and
IA shall not do any of the following:

 

(a)       Waive any stock repurchase rights, accelerate, amend or (except as
specifically provided for herein) change the period of exercisability of options
or restricted stock, or reprice options granted under any employee, consultant,
director or other stock plans or authorize cash payments in exchange for any
options granted under any of such plans;

 

(b)       Grant any severance or termination pay to any officer or employee
except pursuant to applicable law, written agreements outstanding, or policies
existing on the date hereof and as previously or concurrently disclosed in
writing or made available to the other party, or adopt any new severance plan,
or amend or modify or alter in any manner any severance plan, agreement or
arrangement existing on the date hereof;

 

(c)       Except as set forth in Schedule 3.1(c), transfer or license to any
person or otherwise extend, amend or modify any material rights to any
Intellectual Property of Grom or IA, or enter into grants to transfer or license
to any person future patent rights, other than in the ordinary course of
business consistent with past practices provided that in no event shall Grom or
IA license on an exclusive basis or sell any Intellectual Property of Grom or
IA, as applicable;

 

(d)       Declare, set aside or pay any dividends on or make any other
distributions (whether in cash, stock, equity securities or property) in respect
of any capital stock or split, combine or reclassify any capital stock or issue
or authorize the issuance of any other securities in respect of, in lieu of or
in substitution for any capital stock;

 

(e)       Except as set forth in Schedule 3.1(e) hereof, purchase, redeem or
otherwise acquire, directly or indirectly, any shares of capital stock of Grom
and IA, as applicable;

 

(f)       Issue, deliver, sell, authorize, pledge or otherwise encumber, or
agree to any of the foregoing with respect to, any shares of capital stock or
any securities convertible into or exchangeable for shares of capital stock, or
subscriptions, rights, warrants or options to acquire any shares of capital
stock or any securities convertible into or exchangeable for shares of capital
stock, or enter into other agreements or commitments of any character obligating
it to issue any such shares or convertible or exchangeable securities;

 

(g)       Except as provided herein, amend its Charter Documents;

 

(h)       Acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any corporation, partnership, association or other
business organization or division thereof, or otherwise acquire or agree to
acquire any assets which are material, individually or in the aggregate, to the
business of IA or Grom, as applicable, or enter into any joint ventures,
strategic partnerships or alliances or other arrangements that provide for
exclusivity of territory or otherwise restrict such party's ability to compete
or to offer or sell any products or services;

 

 

 

 15 

 

 

(i)       Sell, lease, license, encumber or otherwise dispose of any properties
or assets, except sales of inventory in the ordinary course of business
consistent with past practice and, except for the sale, lease or disposition
(other than through licensing) of property or assets which are not material,
individually or in the aggregate, to the business of such party;

 

(j)       Except as disclosed in Schedule 4.1(j) hereto, incur any indebtedness
for borrowed money or guarantee any such indebtedness of another person, issue
or sell any debt securities or options, warrants, calls or other rights to
acquire any debt securities of IA or Grom, as applicable, enter into any "keep
well" or other agreement to maintain any financial statement condition or enter
into any arrangement having the economic effect of any of the foregoing;

 

(k)       Adopt or amend any employee benefit plan, policy or arrangement, any
employee stock purchase or employee stock option plan, or enter into any
employment contract or collective bargaining agreement (other than offer letters
and letter agreements entered into in the ordinary course of business consistent
with past practice with employees who are terminable "at will"), pay any special
bonus or special remuneration to any director or employee, or increase the
salaries or wage rates or fringe benefits (including rights to severance or
indemnification) of its directors, officers, employees or consultants, except in
the ordinary course of business consistent with past practices;

 

(l)       Except as disclosed in Schedule 4.1(1) hereto, (i) pay, discharge,
settle or satisfy any claims, liabilities or obligations (absolute, accrued,
asserted or unasserted, contingent or otherwise), or litigation (whether or not
commenced prior to the date of this Agreement) other than the payment,
discharge, settlement or satisfaction, in the ordinary course of business
consistent with past practices or in accordance with their terms, or liabilities
recognized or disclosed in the most recent financial statements (or the notes
thereto) of Grom or of IA included in IA’s SEC Reports, as applicable, or
incurred since the date of such financial statements, or (ii) waive the benefits
of, agree to modify in any manner, terminate, release any person from or
knowingly fail to enforce any confidentiality or similar agreement to which Grom
is a party or of which Grom is a beneficiary or to which IA is a party or of
which IA is a beneficiary, as applicable;

 

(m)       Except in the ordinary course of business consistent with past
practices, modify, amend or terminate any Contract of Grom or IA, as applicable,
or other material contract or material agreement to which Grom or IA is a party
or waive, delay the exercise of, release or assign any material rights or claims
thereunder;

 

(n)       Except as required by U.S. GAAP, revalue any of its assets or make any
change in accounting methods, principles or practices;

 

(o)       Except as set forth in Schedule 4.1(o) hereto, incur or enter into any
agreement, contract or commitment requiring such party to pay in excess of
$50,000 in any 12 month period;

 

(p)       Engage in any action that could reasonably be expected to cause the
Transaction to fail to qualify as a "reorganization" under Section 368(a) of the
Code;

 

(q)       Settle any litigation;

 

(r)       Make or rescind any Tax elections that, individually or in the
aggregate, could be reasonably likely to adversely affect in any material
respect the Tax liability or Tax attributes of such party, settle or compromise
any material income tax liability or, except as required by applicable law,
materially change any method of accounting for Tax purposes or prepare or file
any Return in a manner inconsistent with past practice;

 

(s)       Except as provided herein, form, establish or acquire any Subsidiary;

 

(t)       Permit any Person to exercise any of its discretionary rights under
any Plan to provide for the automatic acceleration of any outstanding options,
the termination of any outstanding repurchase rights or the termination of any
cancellation rights issued pursuant to such plans; or

 

(u)       Agree in writing or otherwise agree, commit or resolve to take any of
the actions described in Section 4.1 (a) through (t) above.

 

 

 

 16 

 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

5.1       Board of Directors of IA. On the Effective Date the current officers
of IA shall have resigned their positions with IA and the IA Board shall have
taken all action lawfully required under the laws of the State of Florida and
the IA Bylaws to appoint the following persons to the positions indicated:
Sander Schwartz as President, Darren Marks as Chief Executive Officer and Melvin
Leiner as Executive Vice President, Secretary, Treasurer and Chief Financial
Officer. The current officers of IA shall become the officers of IA’s newly
formed subsidiary engaged in the LED business.

 

5.2       Other Actions. Prior to The Effective Date IA shall:

 

(a) obtain the consent of a majority of IA shareholders to amend IA Articles of
Incorporation to increase the number of authorized common shares to 200 million
and change the name of IA to “Grom Holding Corporation” or such other name as
may be acceptable to Grom and the Florida Secretary of State.

 

(b) file a preliminary and definitive Information Statement with the US
Securities and Exchange Commission (“SEC”) relating to the matters referenced in
(a), above.

 

(c) prepare with the assistance of Grom a Form 8-K (the “8-K”)to be filed with
the SEC announcing the consummation of the Transaction hereunder, which shall
include a press release ("Press Release"). At the Closing, IA shall distribute
the Press Release.

 

(d) prepare and file a registration statement with the SEC, registering the IA
Shares to be issued to the Grom shareholders herein, unless an exemption from
such registration is available.

 

Grom and IA shall cooperate with each other and use (and shall cause their
respective Subsidiaries to use) their respective reasonable best efforts to take
or cause to be taken all actions, and do or cause to be done all things,
necessary, proper or advisable on its part under this Agreement and applicable
laws to consummate the Transaction and the other transactions contemplated
hereby as soon as practicable, including preparing and filing as soon as
practicable all documentation to effect all necessary notices, reports and other
filings and to obtain as soon as practicable all consents, registrations,
approvals, permits and authorizations necessary or advisable to be obtained from
any third party and/or any Governmental Entity in order to consummate the
Transaction or any of the other transactions contemplated hereby. Subject to
applicable laws relating to the exchange of information and the preservation of
any applicable attorney-client privilege, work-product doctrine, self-audit
privilege or other similar privilege, each of Grom and IA shall have the right
to review and comment on in advance, and to the extent practicable each will
consult the other on, all the information relating to such party, and any of
Grom's Subsidiaries, that appear in any filing made with, or written materials
submitted to, any third party and/or any Governmental Entity in connection with
the Transaction and the other transactions contemplated hereby. In exercising
the foregoing right, each of Grom and IA shall act reasonably and as promptly as
practicable.

 

5.3       Required Information. In connection with the preparation of the 8-K
and Press Release, and for such other reasonable purposes, Grom and IA each
shall, upon request by the other, furnish the other with all information
concerning themselves, their respective Subsidiaries, directors, officers and
stockholders (and such other matters as may be reasonably necessary or advisable
in connection with the Transaction, or any other statement, filing, notice or
application made by or on behalf of Grom and IA or any of their respective
Subsidiaries to any third party and/or any Governmental Entity in connection
with the Transaction and the other transactions contemplated hereby. Each party
warrants and represents to the other party that all such information shall be
true and correct in all material respects and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements contained therein, in light
of the circumstances under which they were made, not misleading.

 

 

 

 17 

 

5.4       Confidentiality; Access to Information.

 

(a)       Confidentiality. Any confidentiality agreement previously executed by
the parties shall be superseded in its entirety by the provisions of this
Agreement. Each party agrees to maintain in confidence any non-public
information received from the other party, and to use such non-public
information only for purposes of consummating the transactions contemplated by
this Agreement. Such confidentiality obligations will not apply to (i)
information which was known to the one party or their respective agents prior to
receipt from the other party; (ii) information which is or becomes generally
known; (iii) information acquired by a party or their respective agents from a
third party who was not bound to an obligation of confidentiality; and (iv)
disclosure required by law. In the event this Agreement is terminated as
provided in Article IX hereof, each party will return or cause to be returned to
the other all documents and other material obtained from the other in connection
with the Transaction contemplated hereby.

 

(b)       Access to Information.

 

(i)       Grom will afford IA and its financial advisors, accountants, counsel
and other representatives reasonable access during normal business hours, upon
reasonable notice, to the properties, books, records and personnel of Grom
during the period prior to the Closing to obtain all information concerning the
business, including the status of product development efforts, properties,
results of operations and personnel of Grom, as IA may reasonably request. No
information or knowledge obtained by IA in any investigation pursuant to this
Section 5.4 will affect or be deemed to modify any representation or warranty
contained herein or the conditions to the obligations of the parties to
consummate the Transaction.

 

(ii)       IA will afford Grom and its financial advisors, underwriters,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of IA during the period prior to the Closing to obtain all information
concerning the business, including the status of product development efforts,
properties, results of operations and personnel of IA, as Grom may reasonably
request. No information or knowledge obtained by Grom in any investigation
pursuant to this Section 5.4 will affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the parties to consummate the Transaction.

 

5.5       No Solicitation. Other than with respect to the Transaction, Grom and
IA agree that neither they nor any of their officers and directors shall, and
that they shall direct and use their reasonable best efforts to cause their
agents and other representatives (including any investment banker, attorney or
accountant retained by them or any of their Subsidiaries) not to, directly or
indirectly, initiate, solicit, encourage or otherwise facilitate any inquiries
or the making of any proposal or offer with respect to (i) a merger,
reorganization, share exchange, consolidation or similar transaction involving
either of them; (ii) any sale, lease, exchange, mortgage, pledge, transfer or
purchase of all or substantially all of the assets or equity securities of
either of them, taken as a whole, in a single transaction or series of related
transactions; or (iii) any tender offer or exchange offer for any of the
outstanding shares of IA’s capital stock or Grom’s capital stock (any such
proposal or offer being hereinafter referred to as an "Acquisition Proposal").
Grom and IA further agree that neither they nor any of their officers and
directors shall, and that they shall direct and use their reasonable best
efforts to cause their agents and representatives not to, directly or
indirectly, engage in any negotiations concerning, or provide any confidential
information or data to, or have any discussions with, any person relating to an
Acquisition Proposal, or otherwise facilitate any effort or attempt to make or
implement an Acquisition Proposal. Grom and IA agree that they will immediately
cease and cause to be terminated any existing discussions or negotiations with
any parties conducted heretofore with respect to any Acquisition Proposal. Grom
and IA agree that they will take the necessary steps to promptly inform the
individuals or entities referred to in the first sentence hereof of the
obligations undertaken in this Section 5.5

 

 

 

 18 

 

 

5.6       Reasonable Efforts; Notification.

 

(a)       Upon the terms and subject to the conditions set forth in this
Agreement, each of the parties agrees to use its commercially reasonable efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, and
to assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Transaction and the other transactions contemplated by
this Agreement, including using commercially reasonable efforts to accomplish
the following: (i) the taking of all reasonable acts necessary to cause the
conditions precedent set forth in Article V to be satisfied; (ii) the obtaining
of all necessary actions or non-actions, waivers, consents, approvals, orders
and authorizations from Governmental Entities and the making of all necessary
registrations, declarations and filings (including registrations, declarations
and filings with Governmental Entities, if any) and the taking of all reasonable
steps as may be necessary to avoid any suit, claim, action, investigation or
proceeding by any Governmental Entity; (iii) the obtaining of all consents,
approvals or waivers from third parties required as a result of the transactions
contemplated in this Agreement; (iv) the defending of any suits, claims,
actions, investigations or proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Entity vacated or reversed; and (v)
the execution or delivery of any additional instruments reasonably necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement. In connection with and without limiting the foregoing, IA
and its board of directors and Grom and its board of directors shall, if any
state takeover statute or similar statute or regulation is or becomes applicable
to the Transaction, this Agreement or any of the transactions contemplated by
this Agreement, use its commercially reasonable efforts to enable the
Transaction and the other transactions contemplated by this Agreement to be
consummated as promptly as practicable on the terms contemplated by this
Agreement. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall be deemed to require IA or Grom to agree to any divestiture by
itself or any of its affiliates of shares of capital stock or of any business,
assets or property, or the imposition of any material limitation on the ability
of any of them to conduct their business or to own or exercise control of such
assets, properties and stock.

 

(b)       Grom shall give prompt notice to IA upon becoming aware that any
representation or warranty made by them contained in this Agreement has become
untrue or inaccurate, or of any failure of Grom to comply with or satisfy in any
material respect any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement, in each case, such that the conditions set
forth in Article V would not be satisfied; provided, however, that no such
notification shall affect the representations, warranties, covenants or
agreements of the parties or the conditions to the obligations of the parties
under this Agreement.

 

(c)       IA shall give prompt notice to Grom upon becoming aware that any
representation or warranty made by it contained in this Agreement has become
untrue or inaccurate, or of any failure of IA to comply with or satisfy in any
material respect any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement, in each case, such that the conditions set
forth in Article VII would not be satisfied; provided, however, that no such
notification shall affect the representations, warranties, covenants or
agreements of the parties or the conditions to the obligations of the parties
under this Agreement.

 

5.6       Treatment as a Reorganization. Neither IA nor Grom shall take any
action prior to or following the Transaction that could reasonably be expected
to cause the Transaction to fail to qualify as a "reorganization" within the
meaning of Section 368(a) of the Code.

 

5.7       Business Records. At the Effective Date Grom shall cause to be
delivered to IA all records and documents relating to Grom, which Grom
possesses, including, without limitation, books, records, government filings,
Returns, Charter Documents, Corporate Records, Stock Records, consent decrees,
orders, and correspondence, director and stockholder minutes and resolutions,
stock ownership records, financial information and records, electronic files
containing any financial information and records, and other documents used in or
associated with Grom ("Business Records").

 

 

 

 19 

 

 

ARTICLE VI

 

CONDITIONS TO THE TRANSACTION

 

6.1       Conditions to Obligations of Each Party to Effect the Transaction. The
respective obligations of each party to this Agreement to effect the Transaction
shall be subject to the satisfaction at or prior to the Closing Date that no
Governmental Entity shall have enacted, issued, promulgated, enforced or entered
any statute, rule, regulation, executive order, decree, injunction or other
order (whether temporary, preliminary or permanent) which is in effect and which
has the effect of making the Transaction illegal or otherwise prohibiting
consummation of the Transaction, substantially on the terms contemplated by this
Agreement. All waiting periods, if any, in any jurisdiction in which Grom or IA
has material operations relating to the transactions contemplated hereby will
have expired or terminated early.

 

6.2       Additional Conditions to Obligations of Grom. The obligations of Grom
to consummate and effect the Transaction shall be subject to the satisfaction at
or prior to the Effective Date of each of the following conditions, any of which
may be waived, in writing, exclusively by Grom:

 

(a)       Representations and Warranties. Each representation and warranty of IA
contained in this Agreement (i) shall have been true and correct as of the date
of this Agreement, and (ii) shall be true and correct on and as of the Closing
Date with the same force and effect as if made on the Closing Date. Grom shall
have received a certificate with respect to the foregoing signed on behalf of IA
by an authorized officer of IA ("IA Closing Certificate").

 

(b)       Agreements and Covenants. IA shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing Date, except
to the extent that any failure to perform or comply (other than a willful
failure to perform or comply or failure to perform or comply with an agreement
or covenant reasonably within the control of IA) does not, or will not,
constitute a Material Adverse Effect with respect to IA taken as a whole, and
Grom have received IA Closing Certificate to such effect.

 

(c)       Consents. IA shall have obtained all consents, waivers and approvals
required in connection with the consummation of the transactions contemplated
hereby, other than consents, waivers and approvals the absence of which, either
alone or in the aggregate, could not reasonably be expected to have a Material
Adverse Effect on IA taken as a whole.

 

(d)       Material Adverse Effect. No Material Adverse Effect with respect to IA
shall have occurred since the date of this Agreement.

 

(e)       Business Records; Resignation Letter. IA shall have delivered to Grom
the Business Records.

 

(f)       Other Deliveries. IA shall have delivered to Grom: (i) certificates
representing IA's Shares to Grom stockholders in accordance with Section 1.6,
(ii) copies of resolutions and actions taken by IA's board of directors in
connection with the approval of this Agreement and the transactions contemplated
hereunder, and (iii) such other documents or certificates as shall reasonably be
required by Grom and its counsel in order to consummate the transactions
contemplated hereunder.

 

6.3       Additional Conditions to the Obligations of IA. The obligations of IA
to consummate and effect the Transaction shall be subject to the satisfaction at
or prior to the Closing Date of each of the following conditions, any of which
may be waived, in writing, exclusively by IA:

 

(a)       Representations and Warranties. Each representation and warranty of
Grom contained in this Agreement (i) shall have been true and correct as of the
date of this Agreement, and (ii) shall be true and correct on and as of the
Closing Date with the same force and effect as if made on and as of the Closing.

 

(b)       Agreements and Covenants. Grom shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by them at or prior to the Closing Date except
to the extent that any failure to perform or comply (other than a willful
failure to perform or comply or failure to perform or comply with an agreement
or covenant reasonably within the control of Grom) does not, or will not,
constitute a Material Adverse Effect on Grom.

 

 

 

 20 

 

 

(c)       Consents. Grom shall have obtained all consents, waivers and approvals
required in connection with the consummation of the transactions contemplated
hereby, other than consents, waivers and approvals the absence of which, either
alone or in the aggregate, could not reasonably be expected to have a Material
Adverse Effect on Grom.

 

(d)       Material Adverse Effect. No Material Adverse Effect with respect to
Grom shall have occurred since the date of this Agreement.

 

(e)       Grom Financial Statements. Grom shall have delivered to IA in a timely
manner Grom’s unaudited financial statements including notes thereto for its
fiscal year ended December 31, 2016 and 2015 and for the interim period ended
March 31, 2017, prepared in accordance with U.S. GAAP.

 

(f)       Other Deliveries. At Closing, Grom shall have delivered to IA all
certificates representing the Shares owned by its stockholders, together with
stock powers, in accordance with Section 1.4.

 

 

ARTICLE VII

 

TERMINATION, AMENDMENT AND WAIVER

 

7.1       Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a)       by mutual written agreement of IA and Grom;

 

(b)       by either IA or Grom if the Transaction shall not have been
consummated by September 30, 2017 (“Closing Deadline”) for any reason; provided,
however, that the right to terminate this Agreement under this Section 7.1(b)
shall not be available to any party whose action or failure to act has been a
principal cause of or resulted in the failure of the Transaction to occur on or
before such date and such action or failure to act constitutes a breach of this
Agreement, and, provided further, the Closing Deadline shall be further extended
by any cure period in effect under Section 9.1(d) or (e) below;

 

(c)       by either IA or Grom if a Governmental Entity shall have issued an
order, decree or ruling or taken any other action, in any case having the effect
of permanently restraining, enjoining or otherwise prohibiting the Transaction,
which order, decree, ruling or other action is final and non-appealable;

 

(d)       by Grom , upon a material breach of any representation, warranty,
covenant or agreement on the part of IA set forth in this Agreement, or if any
representation or warranty of IA shall have become materially untrue, in either
case such that the conditions set forth in Section 6.2(a) or Section 6.2(b)
would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided, that if such
inaccuracy in IA's representations and warranties or breach by IA is curable by
IA prior to the Closing Date, then the Grom Stockholders may not terminate this
Agreement under this Section 7.1(d) for thirty (30) days after delivery of
written notice from Grom to IA of such breach, provided IA continues to exercise
commercially reasonable efforts to cure such breach (it being understood that
Grom may not terminate this Agreement pursuant to this Section 7.1(d) if Grom
shall have also materially breached this Agreement or if such breach by IA is
cured during such thirty (30) day period); or

 

(e)       by IA, upon a material breach of any representation, warranty,
covenant or agreement on the part of Grom set forth in this Agreement, or if any
representation or warranty of Grom shall have become materially untrue, in
either case such that the conditions set forth in Section 6.3(a) or Section
6.3(b) would not be satisfied as of the time of such breach or as of the time
such representation or warranty shall have become untrue, provided, that if such
inaccuracy in Grom's representations and warranties or breach by Grom is curable
by Grom prior to the Closing Date, then IA may not terminate this Agreement
under this Section 7.1(e) for thirty (30) days after delivery of written notice
from IA to Grom of such breach, provided Grom continues to exercise commercially
reasonable efforts to cure such breach (it being understood that IA may not
terminate this Agreement pursuant to this Section 7.1(e) if it shall have
materially breached this Agreement or if such breach by Grom is cured during
such thirty (30) day period).

 

 

 

 21 

 

 

7.2       Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 7.1 above will be effective immediately upon (or, if the
termination is pursuant to Section 7.1(d) or Section 7.1(e) and the proviso
therein is applicable, thirty (30) days after the party in breach fails to cure
the breach) the delivery of written notice of the terminating party to the other
parties hereto. In the event of the termination of this Agreement as provided in
Section 7.1, this Agreement shall be of no further force or effect and the
Transaction shall be abandoned, except (i) as set forth in this Section 7.2,
Section 7.3, Section 5.4(a) (Confidentiality) and Article VIII (General
Provisions), each of which shall survive the termination of this Agreement, and
(ii) nothing herein shall relieve any party from liability for any intentional
or willful breach of this Agreement.

 

7.3       Fees and Expenses. All fees and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expenses, whether or not the Transaction is consummated.

 

7.4       Amendment. This Agreement may be amended by the parties hereto at any
time by execution of an instrument in writing signed on behalf of each of the
parties hereto.

 

7.5       Extension; Waiver. At any time prior to the Closing, any party hereto
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. Delay in exercising any right under this Agreement shall
not constitute a waiver of such right.

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

8.1       Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):

 



  (a)  if to IA, to:           Ismael Llera, President     Illumination America,
Inc.     2060 NW Boca Raton Blvd., #6     Boca Raton, FL 33431         (b) if to
Grom to:           Darren Marks     Grom Holdings Inc.     2060 NW Boca Raton
Blvd., #6     Boca Raton, FL 33431



 

8.2       Interpretation.

 

(a)       When a reference is made in this Agreement to Exhibits, such reference
shall be to an Exhibit to this Agreement unless otherwise indicated. When a
reference is made in this Agreement to Sections, such reference shall be to a
Section of this Agreement. Unless otherwise indicated the words "include,"
"includes" and "including" when used herein shall be deemed in each case to be
followed by the words "without limitation." The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

 

 

 22 

 

 

(b)       For purposes of this Agreement, the term "Material Adverse Effect"
when used in connection with an entity means any change, event, violation,
inaccuracy, circumstance or effect, individually or when aggregated with other
changes, events, violations, inaccuracies, circumstances or effects, that is
materially adverse to the business, assets (including intangible assets),
revenues, financial condition or results of operations of such entity, if any,
taken as a whole (it being understood that neither of the following alone or in
combination shall be deemed, in and of itself, to constitute a Material Adverse
Effect: (a) changes attributable to the public announcement or pendency of the
transactions contemplated hereby, (b) changes in general national or regional
economic conditions, or (c) changes affecting the industry generally in which
Grom or IA operates.

 

(c)       For purposes of this Agreement, the term "Person" shall mean any
individual, corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, Grom (including any limited liability Grom or joint stock Grom),
firm or other enterprise, association, organization, entity or Governmental
Entity.

 

(d)       For purposes of this Agreement, all monetary amounts set forth herein
are referenced in United States dollars, unless otherwise noted.

 

8.3       Counterparts Facsimile Execution. For purposes of this Agreement, a
document (or signature page thereto) signed and transmitted by facsimile machine
or telecopier is to be treated as an original document. The signature of any
party thereon, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document. At the request
of any party, a facsimile or telecopy document is to be re-executed in original
form by the parties who executed the facsimile or telecopy document. No party
may raise the use of a facsimile machine or telecopier machine as a defense to
the enforcement of the Agreement or any amendment or other document executed in
compliance with this Section.

 

8.4       Entire Agreement; Third Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Schedules hereto,
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.

 

8.5       Severability. In the event that any provision of this Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

8.6       Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.

 

8.7       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

 

8.8       Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

 

 

 23 

 

 

8.9       Assignment. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties. Subject to the first sentence of this Section 8.9, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

8.10       Attorneys Fees. The prevailing party(ies) in any litigation,
arbitration, insolvency or other proceeding (“Proceeding”) relating to the
enforcement or interpretation of this Agreement may recover from the
unsuccessful party(ies) all costs, expenses, and attorney’s fees (including
expert witness and other consultants’ fees and costs) relating to or arising out
of (a) the Proceeding (whether or not the Proceeding proceeds to judgment), and
(b) any post-judgment or post-award proceeding including, without limitation,
one to enforce or collect any judgment or award resulting from the Proceeding.
All such judgments and awards shall contain a specific provision for the
recovery of all such subsequently incurred costs, expenses, and attorney’s fees.

 

(The balance of page intentionally left blank – signature page follows)

 

 

 

 

 

 

 

 

 

 

 24 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

ILLUMINATION AMERICA, INC.

 

By: s/ Ismael Llera

Ismael Llera, President

 

 

GROM HOLDINGS, INC.

 

By: s/ Darren Marks

Darren Marks, President

 

 

 

 

 

 

 

 

 



 25 

